Exhibit 10.3

EXECUTION VERSION

TAX MATTERS AGREEMENT

by and between

Pfizer Inc.

as Pluto

and

Upjohn Inc.

as Spinco

Dated as of November 16, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1.

  Definitions of Terms.      1  

Section 1.01.

  Definitions      1  

SECTION 2.

  Indemnification      12  

Section 2.01.

  Indemnification for Taxes and Tax-Related Losses      12  

Section 2.02.

  Indemnification Payments      12  

Section 2.03.

  Limitation on Liability for Non-Income Taxes      13  

SECTION 3.

  Allocation of Tax Liabilities and other Tax Matters      14  

Section 3.01.

  Allocation of Tax-Related Losses      14  

Section 3.02.

  General Rule for Allocation of Taxes      14  

Section 3.03.

  Other Spinco Liability      15  

Section 3.04.

  Other Pluto Liability      15  

Section 3.05.

  Allocation of Taxes According to Relative Fault      15  

Section 3.06.

  Employment Taxes; Certain Deductions      16  

Section 3.07.

  Determination of Tax Attributable to the Spinco Business      16  

SECTION 4.

  Preparation and Filing of Tax Returns      17  

Section 4.01.

  Pluto Responsibility      17  

Section 4.02.

  Spinco Responsibility      18  

Section 4.03.

  Tax Returns for Certain Transfer Taxes      18  

Section 4.04.

  Tax Payments for Tax Returns      18  

Section 4.05.

  Tax Reporting Practices      18  

Section 4.06.

  Consolidated or Combined Tax Returns      19  

Section 4.07.

  Right to Review Tax Returns      19  

Section 4.08.

  Spinco Carrybacks and Claims for Refund      19  

Section 4.09.

  Apportioned Tax Attributes      20  

SECTION 5.

  Tax Refunds      20  

Section 5.01.

  Tax Benefits      20  

SECTION 6.

  Tax-Free Status      21  

Section 6.01.

  Representations and Warranties      21  

Section 6.02.

  Spinco Covenants      21  

Section 6.03.

  Restricted Actions      22  

Section 6.04.

  Procedures Regarding Legal Comfort      24  

Section 6.05.

  Protective 336(e) Election      24  

Section 6.06.

  Tax Grants      25  

 

-i-



--------------------------------------------------------------------------------

Section 6.07.

  Maintenance of Certain Ownership      25  

Section 6.08.

  Maintenance of Certain Entities      25  

SECTION 7.

  Assistance and Cooperation.      26  

Section 7.01.

  Assistance and Cooperation      26  

Section 7.02.

  Delayed Market Tax Costs      27  

SECTION 8.

  Tax Records.      28  

Section 8.01.

  Retention of Tax Records      28  

Section 8.02.

  Access to Pre-Distribution Tax Records      28  

Section 8.03.

  Preservation of Privilege      29  

SECTION 9.

  Tax Contests      29  

Section 9.01.

  Notice      29  

Section 9.02.

  Control of Tax Contests      29  

SECTION 10.

  Effective Date      30  

SECTION 11.

  Survival of Obligations      30  

SECTION 12.

  Disagreements      31  

Section 12.01.

  General      31  

Section 12.02.

  Escalation      31  

Section 12.03.

  Referral to Tax Advisor for Technical Disputes.      31  

Section 12.04.

  Certain Interactions      32  

SECTION 13.

  Late Payments      32  

SECTION 14.

  Expenses      33  

SECTION 15.

  Miscellaneous      33  

Section 15.01.

  Addresses and Notices      33  

Section 15.02.

  Amendments and Waivers      34  

Section 15.03.

  Assignment; Parties in Interest      34  

Section 15.04.

  Severability      34  

Section 15.05.

  Authority      34  

Section 15.06.

  Further Action      35  

Section 15.07.

  Entire Agreement      35  

Section 15.08.

  TMA Controls      35  

Section 15.09.

  Construction      35  

Section 15.10.

  No Double Recovery      35  

Section 15.11.

  Counterparts      36  

Section 15.12.

  Governing Law; Jurisdiction      36  

 

-ii-



--------------------------------------------------------------------------------

Section 15.13.

  Spinco Subsidiaries      37  

Section 15.14.

  Successors      37  

Section 15.15.

  Specific Performance      37  

 

Schedule A    Internal Tax-Free Separation Transactions Schedule B    Specified
Post-Distribution Matters Schedule C    Tax Grants Schedule D    Delayed Market
Transactions Exhibit A    Separation Plan

 

 

-iii-



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of November 16,
2020, by and among Pfizer Inc., a Delaware corporation (“Pluto”), and Upjohn
Inc., a Delaware corporation (“Spinco”) (collectively the “Companies” or the
“Parties” and individually, a “Company” or a “Party”).

RECITALS

WHEREAS, pursuant to the Tax Laws of various jurisdictions, certain members of
the Spinco Group currently file certain Tax Returns on an affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Code) with certain members of the Pluto Group;

WHEREAS, Pluto and Spinco have entered into a Separation and Distribution
Agreement, dated as of July 29, 2019 (as amended from time to time, the
“Separation and Distribution Agreement”), and Pluto, Spinco, Utah Acquisition
Sub Inc., a Delaware corporation and an indirectly wholly owned Subsidiary of
Spinco (“Spinco Sub”), Mylan N.V., a public company with limited liability
incorporated under the laws of the Netherlands (“Utah”), Mylan I B.V., a company
incorporated under the laws of the Netherlands and a direct wholly owned
subsidiary of Utah (“Utah Newco”), and Mylan II B.V., a company incorporated
under the laws of the Netherlands and a direct wholly owned subsidiary of Utah
Newco (“Utah Newco Sub”), have entered into a Business Combination Agreement,
dated as of July 29, 2019 (as amended from time to time, the “Business
Combination Agreement”), pursuant to which the Contribution, the Distribution,
the Combination and other related transactions will be consummated;

WHEREAS, (i) the Contribution, the Spinco Cash Distribution, and the
Distribution and (ii) certain of the transactions included in the Separation
Plan are, in each case, intended to qualify for Tax-Free Status; and

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of liabilities for certain Taxes arising prior to, at the time of,
and subsequent to the Distribution, and to provide for and agree upon other
matters relating to Taxes;

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Parties hereby agree as follows:

SECTION 1. DEFINITIONS OF TERMS.

Section 1.01. Definitions. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation and Distribution Agreement:

 

1



--------------------------------------------------------------------------------

“Active Trade or Business” means (i) with respect to Spinco and the
Distribution, the Spinco Business, the active conduct (as defined in
Section 355(b)(2) of the Code, and taking into account Section 355(b)(3) of the
Code and the Treasury Regulations thereunder) of which Spinco was engaged in
immediately prior to the Distribution and (ii) with respect to another Spinco
Entity and another Separation Transaction intended to qualify as tax-free
pursuant to Section 355 of the Code or analogous provisions of state or local
law, the portion of the Spinco Business, the active conduct (as defined in
Section 355(b)(2) of the Code and the Treasury Regulations thereunder, or the
analogous provisions of state or local law) of which such Spinco Entity was
engaged in immediately prior to such Separation Transaction.

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

“Agreed Statement” has the meaning set forth in Section 12.03.

“Agreement” means this Tax Matters Agreement.

“Apportioned Tax Attributes” means Tax Attributes that are subject to allocation
or apportionment between one Person and another Person under applicable Law or
by reason of the Separation Transactions.

“Apportionment Method” shall mean the apportionment of items between portions of
a taxable period as follows: (i) real property, personal property and similar ad
valorem Taxes shall be apportioned on the basis of a fraction, the numerator of
which is the number of days in the portion of such taxable period beginning on
the first day of such taxable period and ending on the Distribution Date, or the
number of days beginning on the day after the Distribution Date and ending on
the last day of such taxable period, as appropriate, and the denominator of
which is the total number of days in such taxable period and (ii) subject to
Section 3.07(c), all other Taxes shall be apportioned based on a closing of the
books and records on the close of the Distribution Date (in the event that the
Distribution Date is not the last day of the taxable period, as if the
Distribution Date were the last day of the taxable period).

“Business Combination Agreement” has the meaning set forth in the Recitals to
this Agreement.

“Business Day” has the meaning set forth in the Separation and Distribution
Agreement.

“Closing Working Capital” has the meaning set forth in the Separation and
Distribution Agreement.

 

2



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Combination” has the meaning set forth in the Business Combination Agreement.

“Combination Effective Time” has the same meaning as “Effective Time” as set
forth in the Business Combination Agreement.

“Combination Transfer Taxes” means any Transfer Taxes incurred in connection
with the Combination.

“Companies” and “Company” have the meaning provided in the first sentence of
this Agreement.

“Contribution” has the meaning set forth in the Separation and Distribution
Agreement.

“Delayed Market Tax Costs” means any additional net Tax liability (taking into
account any additional U.S. or non-U.S. income or non-income Tax and Tax imposed
by withholding) incurred by the Spinco Group arising from a Delayed Market
Transaction that would not have been imposed but for the assets or liabilities
that are transferred in such Delayed Market Transaction not having been
transferred for legal purposes on or before the Distribution Date, and including
in the calculation of such net Tax liability any Taxes incurred in repatriating
cash received in connection with such Delayed Market Transaction from the
relevant member of the Spinco Group to (x) Spinco or (y) to the extent there is
a corresponding obligation by a member of the Spinco Group to make a cash
payment to a member of the Pluto Group, such member of the Spinco Group).

“Delayed Market Transaction” means a transaction listed on Schedule D.

“DGCL” means the Delaware General Corporation Law.

“Dispute” has the meaning set forth in Section 12.

“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.

“Distribution Date” means the date on which the Distribution occurs.

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
November 16, 2020, by and among Pluto and Spinco.

“Employment Tax” means any Tax the liability or responsibility for which is
allocated pursuant to the Employee Matters Agreement.

 

3



--------------------------------------------------------------------------------

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
Laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of Law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (ii) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (iii) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the Laws of a
State, local, or foreign taxing jurisdiction; (iv) by any allowance of a refund
or credit in respect of an overpayment of a Tax, but only after the expiration
of all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (v) by a final settlement
resulting from a treaty-based competent authority determination; or (vi) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the Parties.

“Group” means the Pluto Group or the Spinco Group, or both, as the context
requires.

“Indemnifying Party” means a Party that has an obligation to make an Indemnity
Payment.

“Indemnified Party” means a Party that is entitled to receive, or whose
Affiliate is entitled to receive, an Indemnity Payment.

“Indemnity Payment” means any payment arising out of obligations to indemnify
under Section 2.01.

“Internal Tax-Free Separation Transactions” means the Separation Transactions
identified on Schedule A as being free from Tax to the extent set forth therein.

“IRS” means the U.S. Internal Revenue Service.

“Joint Return” means any Tax Return that actually includes, by election or
otherwise, one or more members of the Pluto Group together with one or more
members of the Spinco Group.

“Local Separation Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

“Legal Comfort” has the meaning set forth in Section 6.03(b).

“Next Day Rule” has the meaning set forth in Section 3.07(c).

“Past Practices” has the meaning set forth in Section 4.05(b) of this Agreement.

 

4



--------------------------------------------------------------------------------

“Payment Date” means (i) with respect to any Pluto Federal Consolidated Income
Tax Return, (A) the due date for any required installment of estimated Taxes
determined under Section 6655 of the Code, (B) the due date (determined without
regard to extensions) for filing of such Tax Return determined under
Section 6072 of the Code, or (C) the date such Tax Return is filed, as the case
may be, and (ii) with respect to any other Tax Return, the corresponding dates
determined under the applicable Tax Law.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

“Pluto” has the meaning provided in the first sentence of this Agreement.

“Pluto Affiliated Group” means the affiliated group (as that term is defined in
Section 1504 of the Code and the Treasury Regulations thereunder) of which Pluto
is the common parent.

“Pluto Business” has the meaning provided in the Separation and Distribution
Agreement.

“Pluto Common Stock” has the meaning provided in the Separation and Distribution
Agreement.

“Pluto Equity Awards” has the meaning provided in the EMA.

“Pluto Federal Consolidated Income Tax Return” means any U.S. federal income Tax
Return for the Pluto Affiliated Group.

“Pluto Group” means Pluto and its subsidiaries, excluding any entity that is a
member of the Spinco Group, as determined immediately after the Distribution.

“Pluto Separate Return” means any Tax Return of, or including any member of, the
Pluto Group (including any consolidated, combined or unitary Tax Return) that
does not include any member of the Spinco Group.

“Post-Distribution Period” shall mean any taxable period (or portion thereof)
beginning after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable period (or portion thereof)
ending on or before the Distribution Date.

“Pre-Distribution Tax Records” has the meaning set forth in Section 8.01.

“Preliminary Tax Advisor” has the meaning set forth in Section 12.03.

 

5



--------------------------------------------------------------------------------

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

“Privilege” has the meaning set forth in the Separation and Distribution
Agreement.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
Treasury Regulations promulgated thereunder, to enter into a transaction or
series of transactions), whether such transaction is supported by Spinco
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which Spinco would merge or consolidate with any other Person or as a result
of which any Person or any group of related Persons would (directly or
indirectly) acquire, or have the right to acquire, from Spinco and/or one or
more holders of outstanding shares of Spinco Capital Stock, any shares of Spinco
Capital Stock. Notwithstanding the foregoing, a Proposed Acquisition Transaction
shall not include (i) the adoption by Spinco of a shareholder rights plan,
(ii) issuances by Spinco that satisfy Safe Harbor VIII (relating to acquisitions
in connection with a Person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355-7(d) or (iii) as otherwise expressly required or
expressly permitted by this Agreement, the Business Combination Agreement, the
Separation and Distribution Agreement or any Ancillary Agreement. For purposes
of determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders. This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly. Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in this definition and its interpretation.

“Representation Letters” means the statements of facts and representations,
officer’s certificates, representation letters and any other materials
(including, without limitation, a Ruling Request and any related supplemental
submissions to the IRS or other Tax Authority) delivered or deliverable by
Pluto, Spinco, or Utah and their respective subsidiaries or representatives
thereof in connection with the rendering by tax advisors, and/or the issuance by
the IRS or other Tax Authority, of the Tax Opinions/Rulings.

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing, or causing to be prepared or filed,
such Tax Return under Section 4.

“Restricted Action” means one of the actions described in Section 6.03(a).

“Retention Date” has the meaning set forth in Section 8.01.

 

6



--------------------------------------------------------------------------------

“Ruling” means a private letter ruling issued by the IRS to Pluto prior to and
in connection with the Contribution, the Spinco Cash Distribution, the Pluto
Cash Distribution and the Distribution.

“Ruling Request” means any filing by Pluto with the IRS or other Tax Authority
requesting (i) a Ruling or (ii) any other private letter ruling regarding
certain tax consequences of the Separation Transactions, in each case including
all attachments, exhibits, and other materials submitted with such filing and
any amendment or supplement to such filing.

“SAG” means a group made up of one or more chains of corporations connected
through stock ownership if such corporation owns directly stock meeting the
Stock Ownership Requirement in at least one other corporation, and stock meeting
the Stock Ownership Requirement in each of the corporations (except the parent)
is owned directly by one or more of the other corporations.

“Separate Return” means a Pluto Separate Return or an Spinco Separate Return, as
the case may be.

“Separation” has the meaning set forth in the Separation and Distribution
Agreement.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals to this Agreement.

“Separation Plan” means the step plan dated November 13, 2020, attached hereto
as Exhibit A.

“Separation Transactions” means those transactions undertaken by the Companies
and their Affiliates pursuant to the Separation Plan to separate the Spinco
Business from the Pluto Business.

“Separation Transfer Taxes” means any Transfer Taxes incurred in connection with
the Separation, the Contribution and the Distribution, including, for the
avoidance of doubt, any Transfer Taxes incurred in connection with the transfer
of employees, assets and liabilities from any member of the Pluto Group to any
Specified CEE Entity; provided that with respect to any such Transfer Tax that
is recoverable, (A) Spinco shall use commercially reasonable efforts to recover,
all or a portion of, such Transfer Tax from the relevant Tax authority and
(B) such Transfer Tax shall not be included in the definition of Separation
Transfer Taxes except to the extent that such Transfer Tax has not been
recovered within 12 months from the date on which such Transfer Tax was paid.

“Specified CEE Jurisdiction” means Bulgaria, Croatia, the Czech Republic,
Hungary, Poland, Romania, Serbia, Slovakia or Slovenia.

“Specified CEE Entity” means any member of the Utah Group or the Spinco Group
that is organized or Tax resident in a Specified CEE Jurisdiction.

 

7



--------------------------------------------------------------------------------

“Specified Post-Distribution Matters” means the post-distribution matters listed
on Schedule B.

“Spinco” has the meaning provided in the first sentence of this Agreement.

“Spinco Assets” has the meaning set forth in the Separation and Distribution
Agreement.

“Spinco Business” has the meaning set forth in the Separation and Distribution
Agreement.

“Spinco Capital Stock” means all classes or series of capital stock of Spinco,
including (i) Spinco Common Stock,(ii) all options, warrants and other rights to
acquire such capital stock and (iii) all instruments properly treated as stock
in Spinco for U.S. federal income Tax purposes.

“Spinco Carryback” means any net operating loss, capital loss, excess tax
credit, or other similar Tax item of any member of the Spinco Group which may or
must be carried from one taxable period to another prior taxable period under
the Code or other applicable Tax Law.

“Spinco Cash Distribution” has the meaning set forth in the Separation and
Distribution Agreement.

“Spinco Common Stock” has the meaning given to the term “Spinco Common Stock” in
the Separation and Distribution Agreement.

“Spinco Compensatory Equity Interests” means any option, stock appreciation
rights, restricted stock, restricted stock units, performance share units, or
other rights with respect to Spinco Capital Stock that are outstanding
immediately after the Combination in connection with employee, independent
contractor or direct compensation or other employer benefits (including, for the
avoidance of doubt, options, stock appreciation rights, restricted stock,
restricted stock units, performance share units, or other rights issued in
respect of any of the foregoing by reason of or in connection with the
Combination).

“Spinco Entity” means an entity which is a member of the Spinco Group, as
determined immediately after the Distribution and immediately before the
Combination.

“Spinco Group” means Spinco and its subsidiaries, as determined from time to
time.

“Spinco Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.

“Spinco Make-Whole Awards” has the meaning set forth in the Employee Matters
Agreement.

 

8



--------------------------------------------------------------------------------

“Spinco Pre-Combination Group” means Spinco and its subsidiaries, immediately
after the Distribution and immediately before the Combination.

“Spinco Section 355(e) Event” means the application of Section 355(e) of the
Code to the Distribution by reason of the direct or indirect acquisition by one
or more Persons of stock representing a fifty percent or greater interest
(within the meaning of Section 355(e)(2)(A)(ii) of the Code) in any member of
the Spinco Pre-Combination Group; provided that a Spinco Section 355(e) Event
shall not be treated as having occurred solely by reason of the transactions
required or expressly permitted by this Agreement, the Business Combination
Agreement, the Separation and Distribution Agreement or any Ancillary Agreement.

“Spinco Separate Return” means any Tax Return of or including any member of the
Spinco Pre-Combination Group (including any consolidated, combined or unitary
Tax Return) that does not include any member of the Pluto Group.

“Subsequent Ruling” means a private letter ruling issued by the IRS to Pluto,
after the Combination, to the effect that a Restricted Action will not affect
the Tax-Free Status (other than clause (vi) of the definition of Tax-Free
Status).

“Subsequent Ruling Request” means any filing by Pluto with the IRS or other Tax
Authority requesting a Subsequent Ruling, including all attachments, exhibits,
and other materials submitted with such filing and any amendment or supplement
to such filing.

“Stock Ownership Requirement” means, with respect to a corporation, a
requirement that is met if the stock owned represents at least 80% of the total
voting power and at least 80% of the total value of the stock of such
corporation.

“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.

“Tax” or “Taxes” means (i) any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, alternative minimum, estimated or other tax (including
any fee, assessment, or other charge in the nature of or in lieu of any tax),
imposed by any governmental entity or political subdivision thereof, and
(ii) any interest, penalty, additions to tax, or additional amounts in respect
of the foregoing; provided that, solely for purposes of this Agreement (and, for
the avoidance of doubt, not for purposes of any of the other Transaction
Documents, as defined in the Business Combination Agreement), Taxes shall not
include Employment Taxes.

“Tax Advisor” means a tax counsel or accountant of recognized national standing.

 

9



--------------------------------------------------------------------------------

“Tax Attribute” or “Attribute” means (i) a net operating loss, net capital loss,
unused investment credit, unused foreign tax credit, excess charitable
contribution, unused general business credit, unused research and development
credit or any other Tax Item that could reduce a Tax or create a Tax Benefit and
(ii) earnings and profits (including previously-taxed earnings and profits), tax
basis or other similar Tax attributes that could reduce a Tax or create a Tax
Benefit.

“Tax Authority” means any governmental authority or any subdivision, agency,
commission, or entity thereof, or any quasi-governmental or private body, in
each case having jurisdiction over the assessment, determination, collection or
imposition of any Tax (including for the avoidance of doubt, any of the
foregoing having the authority to enter into any agreement, incentive
arrangement or grant with respect to any Tax).

“Tax Benefit” means any refund, credit, or other reduction in otherwise required
liability for Taxes.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund) by any
Tax Authority with respect to any Tax Return.

“Tax-Free Status” means:

(i) the qualification of the Contribution, the Spinco Cash Distribution, Pluto
Cash Distribution and the Distribution, taken together, as a “reorganization”
under Section 368(a)(1)(D) of the Code;

(ii) the qualification of the Distribution as a transaction in which the Spinco
Common Stock distributed to holders of Pluto Common Stock is “qualified
property” for purposes of Section 361(c) of the Code;

(iii) the nonrecognition of income, gain or loss by Pluto and Spinco on the
Contribution and the Distribution under Sections 355, 361 and/or 1032 of the
Code, as applicable, other than intercompany items or excess loss accounts taken
into account pursuant to the Treasury Regulations promulgated pursuant to
Section 1502 of the Code;

(iv) the nonrecognition of income, gain or loss by holders of Pluto Common Stock
upon the receipt of Spinco Common Stock in the Distribution (except with respect
to the receipt of cash in lieu of fractional shares of Spinco Common Stock, if
any) under Section 355 of the Code;

(v) the nonrecognition of income, gain or loss by Pluto on the distribution of
the proceeds of the Spinco Cash Distribution in the Pluto Cash Distribution to
Pluto creditors or shareholders under Section 361(b) of the Code; and

(vi) the transactions described on Schedule A as being free from Tax to the
extent set forth therein.

 

10



--------------------------------------------------------------------------------

“Tax Grants” means the agreements listed on Schedule C.

“Tax Item” means, any item of income, gain, loss, deduction, credit, recapture
of credit or any other item that increases or decreases income Taxes paid or
payable.

“Tax Law” means the Law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Opinions/Rulings” means the opinions or legal memoranda of tax advisors
and/or the rulings by the IRS or other Tax Authorities delivered or deliverable
to Pluto in connection with the Contribution and the Distribution or otherwise
with respect to the Separation Transactions.

“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.

“Tax-Related Losses” means:

(i) all Taxes imposed pursuant to any Final Determination;

(ii) all reasonable accounting, legal and other professional fees, court costs
and other reasonable out-of-pocket costs incurred in connection with the
assertion or imposition of such Taxes (whether or not ultimately imposed); and

(iii) all costs, expenses and damages, including all reasonable accounting,
legal and other professional fees, court costs and other reasonable
out-of-pocket costs, associated with stockholder litigation or controversies and
any amount paid by Pluto (or any Pluto Affiliate) or Spinco (or any Spinco
Affiliate) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Tax Authority;

in each case, resulting from the failure of the Contribution, the Spinco Cash
Distribution, the Pluto Cash Distribution or the Distribution to qualify for
Tax-Free Status or from the failure of a Separation Transaction described on
Schedule A as being free from Tax to the extent set forth therein.

“Tax Return” or “Return” means any return or report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration, or document filed under the Code or
other Tax Law with respect to Taxes, including any attachments, exhibits, or
other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Technical Dispute” means any Dispute (i) relating solely to one or more
Technical Tax Matters or (ii) that the Parties otherwise agree shall be treated
as a Technical Dispute.

“Technical Tax Matter” means any matter related to (i) the interpretation or
application of Tax Law or (ii) calculations or other computations necessary to
implement a provision of this Agreement or required by any Tax Law.

“Transfer Pricing Adjustment” means any proposed or actual allocation by a Tax
Authority of any Tax Item between or among any member of the Pluto Group and any
member of the Spinco Group with respect to any taxable period ending prior to or
including the final Distribution Date.

“Transfer Taxes” means all transfer, documentary, stamp duty, sales, use, value
added, goods and services, registration, filing, conveyance, real property
transfer gains, commodities and any similar Taxes.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant taxable period.

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is acceptable to Pluto, on which Pluto may rely to the effect
that a Restricted Action will not affect the Tax-Free Status. Any such opinion
must assume that the Contribution and the Distribution would have qualified for
Tax-Free Status if the Restricted Action in question did not occur.

“Utah” means Mylan N.V., a public company with limited liability incorporated
under the laws of the Netherlands.

“Utah Group” means Utah and its subsidiaries, as determined immediately before
the Combination.

SECTION 2. INDEMNIFICATION.

Section 2.01. Indemnification for Taxes and Tax-Related Losses.

(a) Pluto Liability. Pluto shall be liable for, shall pay and shall indemnify
and hold harmless the Spinco Group from and against any liability for
Tax-Related Losses and other Taxes that, in each case, are allocated to Pluto or
the Pluto Group under Section 3.

(b) Spinco Liability. Spinco shall be liable for, shall pay and shall indemnify
and hold harmless the Pluto Group from and against any liability for Tax-Related
Losses and other Taxes that, in each case, are allocated to Spinco under
Section 3.

 

12



--------------------------------------------------------------------------------

Section 2.02. Indemnification Payments.

(a) All Indemnity Payments under this Agreement shall be made by Pluto directly
to Spinco and by Spinco directly to Pluto; provided, however, that if the
Companies mutually agree with respect to any such Indemnity Payment, any member
of the Pluto Group, on the one hand, may make such Indemnity Payment to any
member of the Spinco Group, on the other hand, and vice versa.

(b) Subject to Section 2.02(c) below, in the absence of any change in Tax
treatment under the Code and except as otherwise required by other applicable
Tax Law, all Indemnity Payments shall be reported for Tax purposes by the payor
and the recipient as distributions or capital contributions, as appropriate,
occurring immediately before the Distribution.

(c) Anything herein to the contrary notwithstanding, to the extent the
Indemnifying Party makes a payment of interest to the Indemnified Party under
Section 13, the interest payment shall be treated as interest expense to the
Indemnifying Party (deductible to the extent provided by Law) and as interest
income by the Indemnified Party (includible in income to the extent provided by
Law). The amount of the payment shall not be adjusted to take into account any
associated Tax Benefit to the Indemnifying Party or increase in Tax to the
Indemnified Party.

(d) If an indemnification obligation of any Indemnifying Party under this
Agreement arises in respect of an adjustment that results in an offsetting
deduction or other item for the Indemnified Party which would not otherwise be
allowable but for such adjustment, the amount of any Indemnity Payment shall be
reduced to take into account any actual Tax Benefit realized by the Indemnified
Party’s Group with respect to such deduction or other item, determined using a
“with and without” methodology (treating any deductions attributable to the
Indemnity Payment as the last items claimed for any taxable period including
after the utilization of any available Tax Attributes).

(e) Pluto and Spinco and the members of their respective Groups shall discharge
their obligations under Section 2.01 by paying the relevant amount within thirty
(30) days after written demand therefor. Any such demand shall include the
amount due under Section 2.01. Notwithstanding the foregoing, if Pluto or Spinco
disputes in good faith the fact or amount of its obligation under Section 2.01,
then no payment of the amount in dispute shall be required until any such good
faith dispute is resolved in accordance with Section 12; provided, however, that
any amount not paid within thirty (30) days after written demand therefor shall
bear interest as provided in Section 13.

Section 2.03. Limitation on Liability for Non-Income Taxes. Notwithstanding
anything to the contrary in this Agreement, a Company shall not be required to
pay, indemnify or hold harmless the other Company for any non-income Taxes
pursuant to this Section 2:

(a) to the extent such non-income Taxes were taken into account as liabilities
in the determination of the Closing Working Capital, as finally determined
pursuant to Section 2.16 of the Separation and Distribution Agreement; or

 

13



--------------------------------------------------------------------------------

(b) arising from any individual claim (or series of related claims arising out
of the same facts or circumstances) if the amount of such non-income Taxes paid
or payable with respect to such claim or series of claims is less than $50,000.

SECTION 3. ALLOCATION OF TAX LIABILITIES AND OTHER TAX MATTERS.

Section 3.01. Allocation of Tax-Related Losses.

(a) Allocation of Tax-Related Losses to Pluto. Pluto shall be allocated all
Tax-Related Losses other than Tax-Related Losses allocated to Spinco pursuant to
Section 3.01(b).

(b) Allocation of Tax-Related Losses to Spinco. Subject to Section 3.01(c),
Spinco shall be allocated all Tax-Related Losses arising out of:

(i) a Spinco Section 355(e) Event;

(ii) a breach of any representation in Section 6.01(b);

(iii) a breach of any covenant in Section 6.02; or

(iv) an action or omission by any member of the Spinco Group or the Utah Group
described in Section 6.03 (without regard to whether Spinco received Legal
Comfort with respect to that action or omission).

(c) Allocation of Tax-Related Losses According to Relative Fault. If any
Tax-Related Losses are described in Section 3.01(b) but also would not have been
imposed but for an action or omission by any member of the Pluto Group, such
Tax-Related Losses shall be allocated between Pluto and Spinco in proportion to
the relative degrees of fault of the members of the Pluto Group, on the one
hand, and the Spinco Group, on the other hand.

(d) Notwithstanding anything to the contrary in Section 3.02, Section 3.03,
Section 3.04 or Section 3.05, only this Section 3.01 shall allocate Tax-Related
Losses to Spinco or Pluto.

Section 3.02. General Rule for Allocation of Taxes. Except as provided in
Section 3.01, Section 3.03, Section 3.04 or Section 3.05, Taxes shall be
allocated as follows:

(a) Allocation of Taxes Relating to Joint Returns. With respect to any Joint
Return, Pluto shall be allocated all Taxes due with respect to or required to be
reported on any such Tax Return (including any increase in such Tax as a result
of a Final Determination; provided, however, that to the extent any such Joint
Return includes any Tax Item attributable to any member of the Spinco Group or
the Spinco Business for any Post-Distribution Period, Spinco shall be allocated
all Taxes attributable to such Tax Items.

 

14



--------------------------------------------------------------------------------

(b) Allocation of Taxes Relating to Separate Returns.

(i) Pluto shall be allocated all Taxes due with respect to or required to be
reported on (x) any Pluto Separate Return for any taxable period and (y) any
Spinco Separate Return for any Pre-Distribution Period (including, in each case,
any increase in such Tax as a result of a Final Determination).

(ii) Spinco shall be allocated any and all Taxes due with respect to or required
to be reported on any Spinco Separate Return (including any increase in such Tax
as a result of a Final Determination) for any Post-Distribution Period.

Section 3.03. Other Spinco Liability. Except as provided in Section 3.01 or
Section 3.05, Spinco shall be allocated any Tax resulting from a breach by
Spinco of any covenant in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement.

Section 3.04. Other Pluto Liability. Except as provided in Section 3.01 or
Section 3.05, Pluto shall be allocated:

(a) any Taxes imposed on any member of the Spinco Group under Treasury
Regulations Section 1.1502-6 (or similar provision of state, local or foreign
Law) solely as a result of any such member being or having been a member of the
Pluto Affiliated Group (or any similar group under state, local or foreign Law);

(b) any Taxes of any member of the Pluto Affiliated Group (including any
applicable member of the Spinco Group) arising by operation of Section 965 of
the Code, including any “net tax liability under this section” (as defined in
Section 965(h) of the Code) (whether or not the election described in
Section 965(h) of the Code is or has been made);

(c) any Tax resulting from a breach by Pluto of any covenant in this Agreement,
the Separation and Distribution Agreement or any Ancillary Agreement;

(d) any Separation Transfer Taxes; and

(e) any Delayed Market Tax Costs, except to the extent that the amount of any
corresponding payment with respect to, or on account of, a Delayed Market
Transaction made by a member of the Spinco Group to a member of the Pluto Group
is reduced in respect of any such Delayed Market Tax Costs pursuant to the
agreement governing such corresponding payment.

Section 3.05. Allocation of Taxes According to Relative Fault. If any Taxes are
described in both Section 3.03 and Section 3.04(c), such Taxes shall be
allocated between Pluto and Spinco in proportion to the relative degrees of
fault of Pluto, on the one hand, and Spinco, on the other hand.

 

15



--------------------------------------------------------------------------------

Section 3.06. Employment Taxes; Certain Deductions.

(a) Allocation of Employment Taxes. Notwithstanding anything contained herein to
the contrary, this Agreement, including Section 3 hereof, shall not apply with
respect to Employment Taxes. Employment Taxes shall be allocated as provided in
the Employee Matters Agreement. All obligations with respect to the withholding,
reporting, remitting or payment obligations or any regulatory filing obligation
in connection with Employment Taxes, Pluto Equity Awards or the Spinco
Make-Whole Awards shall be governed by the Employee Matters Agreement.

(b) Allocation of Certain Compensation Deductions. The Pluto Group shall be
allocated any Tax deduction relating to:

(i) the exercise, vesting and/or settlement of the Pluto Equity Awards, and

(ii) any Liabilities with respect to compensation or benefits that any Pluto
Group member assumes or retains in connection with the Transactions (such
deductions, collectively, the “Pluto Compensation Tax Assets”).

(c) Payments for Pluto Compensation Tax Assets. If a Pluto Compensation Asset
gives rise to a deduction for any member of the Spinco Group in any
Post-Distribution Period, Pluto will be entitled to annual payments from Spinco
of the actual Tax Benefit of the Spinco Group arising from such Pluto
Compensation Tax Asset, determined using a “with and without” methodology
(treating any deductions attributable to the use by a member of the Spinco Group
of a Pluto Compensation Tax Asset as the last item claimed for any taxable
period including after the utilization of any available Tax Attributes).

Section 3.07. Determination of Tax Attributable to the Spinco Business.

(a) Apportionment. The Parties and their respective Affiliates shall elect to
close the taxable period of each Spinco Group member as of the end of the
Distribution Date, to the extent permitted by applicable Tax Law; provided,
however, that if applicable Tax Law does not permit a member of the Spinco Group
to close its taxable period at such time, the Tax attributable to the operations
of such member of the Spinco Group for any Pre-Distribution Period shall be
determined using the Apportionment Method.

(b) Notwithstanding Section 3.07(a), any and all Taxes reported, or required to
be reported, on a Spinco Separate Return, or a Tax Return of a member of the
Pluto Group to the extent attributable to a member of the Spinco Group, under
Section 951(a) or Section 951A(a) of the Code (“Spinco Subpart F Taxes”) that,
in each case, are attributable to Tax Items for a Pre-Distribution Period
(determined as though the taxable period of each controlled foreign corporation
(within the meaning of Section 957 of the Code) giving rise to Tax Items ended
on the Distribution Date) shall be allocated to Pluto, and any Spinco Subpart F
Taxes that, in each case, are attributable to Tax Items for a Post-Distribution
Period (determined as though the taxable period of each controlled foreign
corporation (within the meaning of Section 957 of the Code) giving rise to Tax

 

16



--------------------------------------------------------------------------------

Items ended on the Distribution Date) shall be allocated to Spinco; provided,
further, that for purposes of determining the amount of Spinco Subpart F Taxes
allocated to Pluto above, (i) the portion of any Spinco Subpart F Taxes
allocated to Pluto shall not exceed the amount of Taxes that the Spinco
Pre-Combination Group would have been required to pay (for the avoidance of
doubt, taking into account all items of deduction and credit which would have
been allowed to members of the Spinco Pre-Combination Group) in respect of
inclusions under Section 951(a) and 951A(a) of the Code, respectively, if
(x) the Spinco Pre-Combination Group were a stand-alone affiliated group of
corporations the domestic members of which joined in the filing of a
consolidated U.S. federal income Tax return and (y) the taxable period of each
member of the Spinco Pre-Combination Group ended on the Distribution Date, and
(ii) the “qualified business asset investment” (as such term is used in
Section 951A(d) of the Code) of each relevant controlled foreign corporation
(within the meaning of Section 957 of the Code) for a Pre-Distribution Period
shall be determined consistent with Treasury Regulations Section 1.951A-3(f) (as
though the taxable period of such controlled foreign corporation ended on the
Distribution Date).

(c) Next Day Rule. For all purposes under this Agreement, Pluto and Spinco
hereby agree that any transaction with respect to Spinco or the Spinco Group
occurring on the Distribution Date but after the Distribution Effective Time
(other than any transaction occurring in the ordinary course of business) shall
be treated for all Tax purposes (to the extent permitted by applicable Tax Law,
including Treasury Regulations Section 1.1502-76(b) (the “Next Day Rule”)) as
occurring at the beginning of the day following the Distribution Date.

SECTION 4. PREPARATION AND FILING OF TAX RETURNS.

Section 4.01. Pluto Responsibility. Pluto has the exclusive obligation and right
to prepare and file, or to cause to be prepared and filed:

(a) Joint Returns;

(b) Pluto Separate Returns; and

(c) Spinco Separate Returns that relate solely to any Pre-Distribution Period,
provided that with respect to any such Spinco Separate Return that is prepared,
or caused to be prepared, by Pluto but that is required to be filed by a member
of the Spinco Group under applicable Tax Law, Pluto shall provide such Tax
Return to Spinco prior to the due date for filing such Tax Return (taking into
account applicable extension periods), and Spinco shall execute and file, or
cause to be executed and filed, such Tax Return; provided further that if Spinco
promptly delivers to Pluto a written notice of objection stating that Spinco has
determined in good faith that it is not permitted to file such Tax Return under
applicable Law, the Companies shall resolve any Dispute under Section 12 of this
Agreement. In the event that the Dispute is not resolved before the due date of
such Tax Return, such Tax Return shall be filed reflecting Spinco’s objection on
the Dispute, and (i) if required, an amended Tax Return shall be filed after the
resolution of the Dispute that reflects the resolution of the Dispute and
(ii) the Parties shall make appropriate adjustments to any Indemnity Payment due
or previously paid to reflect such resolution.

 

17



--------------------------------------------------------------------------------

Section 4.02. Spinco Responsibility. Spinco shall prepare and file, or shall
cause to be prepared and filed, all Tax Returns required to be filed by or with
respect to members of the Spinco Group (including, for the avoidance of doubt,
any Spinco Separate Return) other than those Tax Returns which Pluto is required
to prepare and file, or cause to be prepared and filed, under Section 4.01.

Section 4.03. Tax Returns for Certain Transfer Taxes. Notwithstanding
Section 4.01 and Section 4.02, the Party responsible, or whose subsidiary is
responsible, for filing any Tax Return with respect to any Separation Transfer
Taxes under applicable Law shall prepare and file, or cause to be prepared and
filed, any Tax Returns with respect to such Transfer Taxes.

Section 4.04. Tax Payments for Tax Returns. With respect to any Tax Return, the
Company required to file such Tax Return under applicable Law shall pay, or
cause to be paid, the amount shown as due on such Tax Return to the applicable
Tax Authority on or before the relevant Payment Date (and provide notice and
proof of payment to the other Company in the case of a Joint Return). If any
portion of such payment is in respect of Taxes for which an Indemnifying Party
has an indemnity obligation under Section 2, the Indemnifying Party shall pay
the amount required to be so indemnified to the Indemnified Party in accordance
with Section 2.

Section 4.05. Tax Reporting Practices.

(a) Pluto General Rule. Except as provided in Section 4.05(c), Pluto shall
prepare, or cause to be prepared, any Tax Return described in Section 4.01 in
accordance with reasonable Tax accounting practices selected by Pluto.

(b) Spinco General Rule. Except as provided in Section 4.05(c), with respect to
any Tax Return for a Straddle Period that Spinco has the obligation and right to
prepare and file, or cause to be prepared and filed, under Section 4.02, such
Tax Return shall be prepared in accordance with past practices, accounting
methods, elections or conventions (“Past Practices”) used with respect to the
Tax Return of the relevant member(s) of the Spinco Group in question (unless
there is no reasonable basis for the use of such Past Practices or unless there
is no adverse effect to Pluto), and, to the extent any items are not covered by
Past Practices (or in the event that there is no reasonable basis for the use
such Past Practices or there is no adverse effect to Pluto), in accordance with
reasonable Tax accounting practices selected by Spinco. Spinco shall not amend,
refile or otherwise take any action with respect to any Tax Return with respect
to one or more members of the Spinco Pre-Combination Group previously filed with
respect to any Pre-Distribution Period without the prior written consent of
Pluto, not to be unreasonably withheld or delayed.

(c) Reporting of Separation Transactions. The Tax treatment of the Separation
Transactions reported on any Tax Return shall be consistent with the treatment
thereof in the Ruling Requests, the Tax Opinions/Rulings or as set forth on
Schedule A, as applicable, taking into account the jurisdiction in which such
Tax Returns are filed.

 

18



--------------------------------------------------------------------------------

Section 4.06. Consolidated or Combined Tax Returns. Spinco will, and will cause
its respective Affiliates to, use reasonable best efforts to elect and join in
filing any Joint Returns that Pluto determines are required to be filed or that
Pluto chooses to file pursuant to Section 4.01(a).

Section 4.07. Right to Review Tax Returns.

(a) General. The Responsible Company with respect to any material Tax Return
shall make the portion of such Tax Return and related workpapers that are
relevant to the determination of the other Company’s rights or obligations under
this Agreement available for review by the other Company, if requested, (i) to
the extent such Tax Return relates to Taxes for which the requesting Party would
reasonably be expected to be liable, (ii) such Tax Return relates to Taxes and
the requesting Party would reasonably be expected to be liable in whole or in
part for any additional Taxes owing as a result of adjustments to the amount of
Taxes reported on such Tax Return or (iii) such Tax Return relates to Taxes for
which the requesting Party would reasonably be expected to have a claim for Tax
Benefits under this Agreement. The Responsible Company shall use its
commercially reasonable efforts to make such portion of such Tax Return
available for review as required under this Section 4.07(a) sufficiently in
advance of the due date for filing of such Tax Return to provide the other
Company with a meaningful opportunity to analyze and comment on such Tax Return.
The Companies shall attempt in good faith to resolve any dispute arising out of
the review of such Tax Return, but if the Companies are unable to resolve such
dispute, the resolution of such dispute shall be governed by Section 12 of this
Agreement. In the event that such dispute is not resolved before the due date of
such Tax Return, such Tax Return shall be filed on the basis prepared by the
Responsible Company (as revised to reflect any comments made by the other
Company which are not the subject of a dispute), and (i) if required, an amended
Tax Return shall be filed after the resolution of such dispute that reflects the
resolution of such dispute and (ii) the Parties shall make appropriate
adjustments to any Indemnity Payment due or previously paid to reflect such
resolution.

(b) Material Tax Returns. For purposes of Section 4.07(a), a Tax Return is
“material” if, and only if, it could reasonably be expected to reflect (i) Tax
liability equal to or in excess of $1 million, (ii) a Tax credit or credits
equal to or in excess of $1 million or (iii) a Tax loss or losses equal to or in
excess of $5 million, in each case with respect to the requesting Party.

Section 4.08. Spinco Carrybacks and Claims for Refund. Spinco hereby agrees
that, unless Pluto consents in writing, (i) Spinco shall not file, or cause to
be filed, any Adjustment Request with respect to any Joint Return, (ii) Spinco
shall make, or cause to be made, any available elections to waive the right to
claim in any Pre-Distribution Period with respect to any Joint Return any Spinco
Carryback arising in a Post-Distribution Period; and (iii) Spinco shall not
make, or cause to be made, any affirmative election to claim any Spinco
Carryback described in clause (ii).

 

19



--------------------------------------------------------------------------------

Section 4.09. Apportioned Tax Attributes.

(a) Pluto shall in good faith advise Spinco in writing of the amount, if any, of
Tax Attributes which Pluto determines, from time to time (including as a result
of any adjustment on audit), shall be allocated or apportioned to the Spinco
Group (or any member thereof) under applicable Law, provided that this
Section 4.09 shall not be construed as obligating Pluto to undertake any such
determination as to the amount, allocation or apportionment of any Apportioned
Tax Attribute. Spinco agrees that it shall accept Pluto’s allocation or
apportionment of Apportioned Tax Attributes (and Spinco and all members of the
Spinco Group shall prepare all Tax Returns in accordance therewith) unless such
allocation or apportionment is manifestly unreasonable or manifestly erroneous.

(b) Spinco may request that Pluto undertake a determination of the portion, if
any, of any Apportioned Tax Attribute to be allocated or apportioned to the
Spinco Group (or any member thereof) under applicable Law, if such allocation or
apportionment was not determined by Pluto pursuant to Section 4.09(a). If Pluto
agrees to undertake such determination, Pluto shall in good faith advise Spinco
in writing of the amount, if any, of any Apportioned Tax Attributes which Pluto
determines shall be allocated or apportioned to the Spinco Group (or any member
thereof) under applicable Law. Spinco agrees that it shall accept Pluto’s
allocation or apportionment of Apportioned Tax Attributes (and Spinco and all
members of the Spinco Group shall prepare all Tax Returns in accordance
therewith) unless such allocation or apportionment is manifestly unreasonable or
manifestly erroneous. Spinco shall reimburse Pluto for all reasonable
third-party costs and expenses incurred by the Pluto Group in connection with
such determination requested by Spinco within ten (10) Business Days after
receiving an invoice from Pluto therefor.

(c) To the extent that Pluto determines, in its sole and absolute discretion,
not to undertake a determination requested by Spinco pursuant to
Section 4.09(b), or does not otherwise advise Spinco of its intention to
undertake such determination within twenty (20) Business Days of the receipt of
such request, Spinco shall be permitted to undertake such determination at its
own cost and expense and shall notify Pluto of its determination, which
determination shall be binding upon Pluto, unless such determination is
manifestly unreasonable or manifestly erroneous.

(d) Nothing in this Section 4.09 shall limit a Company’s rights and obligations
under Section 7.01.

SECTION 5. TAX REFUNDS.

Section 5.01. Tax Benefits. Each Company shall be entitled to any Tax Benefit
(and any interest thereon received from the applicable Tax Authority) of Taxes
for which it is liable hereunder. A Company receiving any Tax Benefit to which
another Company is entitled under this Section 5.01 shall pay over the amount of
such Tax Benefit to such other Company within thirty (30) days after such Tax
Benefit is received.

 

20



--------------------------------------------------------------------------------

SECTION 6. TAX-FREE STATUS.

Section 6.01. Representations and Warranties.

(a) Pluto hereby represents and warrants or covenants and agrees, as
appropriate, (i) that the facts presented and the representations made in the
Representation Letters, to the extent descriptive of (A) the Pluto Group at any
time or (B) the Spinco Pre-Combination Group at any time prior to the
Distribution (including, in each case, (x) the business purposes for the
Distribution described in the Representation Letters to the extent that they
relate to the Pluto Group at any time or the Spinco Pre-Combination Group at any
time prior to the Distribution, and (y) the plans, proposals, intentions and
policies of the Pluto Group at any time or the Spinco Pre-Combination Group at
any time prior to the Distribution), were true, correct and complete in all
respects when given and have continued to be true, correct and complete in all
respects through the Distribution and (ii) that Pluto has obtained a Tax
Opinion/Ruling at a “should”-level or higher for each of the Internal Tax-Free
Separation Transactions listed under the heading “U.S. Federal Income Tax
Treatment” on Schedule A.

(b) Spinco hereby represents that as of immediately after the Combination,
neither Spinco nor any member of the Spinco Group has any plan or intention to

(i) take or fail to take (or cause or permit any of its subsidiaries to take or
fail to take) any action that would breach a covenant under Section 6.02 or
Section 6.03; or

(ii) take or fail to take (or permit any of its subsidiaries to take or fail to
take) any action inconsistent with any representation in the Representation
Letter delivered by Utah.

(c) Spinco hereby represents that all, except as otherwise expressly required or
expressly permitted by this Agreement, the Business Combination Agreement, the
Separation and Distribution Agreement or any Ancillary Agreement, Spinco Capital
Stock issued (i) within two years after the Distribution Date pursuant to or in
respect of Spinco Compensatory Equity Interests, or (ii) at any time after the
Distribution Date pursuant to or in respect of Spinco Compensatory Equity
Interests issued or granted within two years after the Distribution Date, in
each case will satisfy Safe Harbor VIII (relating to acquisitions in connection
with a person’s performance of services) of Treasury Regulations
Section 1.355-7(d).

Section 6.02. Spinco Covenants. Spinco shall not take or fail to take (or cause
or permit any of its subsidiaries to take or fail to take) any action if
(i) such action or omission is outside the ordinary course of business
operations and would adversely affect or could reasonably be expected to
adversely affect the Tax-Free Status of the Contribution, the Spinco Cash
Distribution, the Pluto Cash Distribution, the Distribution or the transactions
described in Schedule A, (ii) such action or omission could reasonably be
expected to be inconsistent with any Specified Post-Distribution Matter or
(iii) such action or omission could reasonably be expected to be inconsistent
with any Tax Grant, except, in each case, as otherwise expressly required or
expressly permitted by this Agreement, the Business Combination Agreement, the
Separation and Distribution Agreement or any Ancillary Agreement.

 

21



--------------------------------------------------------------------------------

Section 6.03. Restricted Actions.

(a) Subject to Section 6.03(b), on or before the two-year anniversary of the
Distribution Date, Spinco shall not (and shall cause its subsidiaries not to),
in a single transaction or series of transactions:

(i) enter into any Proposed Acquisition Transaction or permit any Proposed
Acquisition Transaction to occur (whether by (A) redeeming rights under a
shareholder rights plan, (B) finding a tender offer to be a “permitted offer”
under any such plan or otherwise causing any such plan to be inapplicable or
neutralized with respect to any Proposed Acquisition Transaction, (C) approving
any Proposed Acquisition Transaction, whether for purposes of Section 203 of the
DGCL or any similar corporate statute, or any “fair price” or other provision of
Spinco’s charter or bylaws, or (D) amending its certificate of incorporation to
declassify its Board of Directors or approving any such amendment, (E) or
otherwise);

(ii) cause or permit Spinco or any member of the Spinco Pre-Combination Group
that was a “controlled corporation” in any Separation Transaction and is
identified as a “controlled corporation” on Schedule A, within the meaning of
Section 355 of the Code, to merge, consolidate or amalgamate with any other
Person or liquidate or partially liquidate;

(iii) cause or permit (A) a member of the Spinco Pre-Combination Group whose
Active Trade or Business is relied upon in the Tax Opinions/Rulings for purposes
of qualifying a transaction as tax-free pursuant to Section 355 of the Code or
other Tax Law to cease being engaged in that Active Trade or Businesses, or
(B) a member of the Spinco Group to dispose of, directly or indirectly, any
interest in a member of the Spinco Pre-Combination Group described in clause
(A), other than dispositions to any member of the SAG of Spinco;

(iv) other than sales or transfers of inventory in the ordinary course of
business, (A) sell all or substantially all of the assets that were transferred
to Spinco pursuant to the Contribution or (B) transfer 25% or more of the gross
assets of any Active Trade or Business relied upon in any of the Tax
Opinions/Rulings for purposes of Section 355(b)(2) of the Code or 25% or more of
the consolidated gross assets of the Spinco Pre-Combination Group (such
percentages to be measured based on fair market value as of the Distribution
Date, as reported in writing by Pluto to Spinco within ninety (90) days of the
Distribution Date);

 

22



--------------------------------------------------------------------------------

(v) redeem or otherwise repurchase (directly or through a member of the Spinco
Group) any Spinco Capital Stock, unless:

(A) the Ruling includes a ruling substantially to the effect that a redemption
or repurchase of Spinco Capital Stock meeting certain conditions will be treated
as being made on a pro rata basis from all holders (other than holders specified
in the Ruling) for purposes of testing the effect of such redemption or
repurchase on the Distribution under Section 355(e), and such redemption or
repurchase satisfies such conditions, and

(B) either (x) such redemption or repurchase satisfies Section 4.05(1)(b) of
Revenue Procedure 96-30 (as in effect prior to its amendment by Revenue
Procedure 2003-48), or (y) the Ruling includes a ruling substantially to the
effect that a redemption or repurchase meeting certain conditions that does not
otherwise satisfy clause (x) hereof will not be evidence that the Distribution
was used principally as a device for the distribution of earnings and profits of
Pluto or Spinco or both under Section 355(a)(1)(B), and such redemption or
repurchase satisfies such conditions);

(vi) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of Spinco Capital Stock (including, without
limitation, through the conversion of one class of Spinco Capital Stock into
another class of Spinco Capital Stock).

(b) Spinco may take, or may cause its subsidiaries to take a Restricted Action
if (x) Spinco has received “Legal Comfort” with respect to such Restricted
Action or (y) Pluto has waived the requirement to obtain Legal Comfort with
respect to such Restricted Action. For this purpose, Spinco has received Legal
Comfort if, prior to taking a Restricted Action:

(i) Spinco has requested that Pluto obtain a Subsequent Ruling in accordance
with Section 6.04 and Pluto has received such a Subsequent Ruling in form and
substance satisfactory to Pluto, acting in good faith; or

(ii) Spinco has provided Pluto with an Unqualified Tax Opinion in form and
substance satisfactory to Pluto, acting in good faith (and in determining
whether an opinion is satisfactory, Pluto may consider, among other factors, the
appropriateness of any underlying assumptions and management’s representations
if used as a basis for the opinion and Pluto may determine that no opinion would
be acceptable to Pluto if Pluto does so acting in good faith).

 

23



--------------------------------------------------------------------------------

Section 6.04. Procedures Regarding Legal Comfort.

(a) Cooperation. In addition to any obligations to cooperate contained in
Section 7.01, if Spinco notifies Pluto that it desires to take a Restricted
Action, Pluto and Spinco shall reasonably cooperate to attempt to obtain Legal
Comfort with respect to the Restricted Action, unless Pluto shall have waived
the requirement to obtain such Legal Comfort. In no event shall Pluto be
required to file any Subsequent Ruling Request under this Section 6.04(a) unless
Spinco represents that (i) it has read the Subsequent Ruling Request and
(ii) all information and representations, if any, relating to any member of the
Spinco Group contained in the Subsequent Ruling Request and accompanying
documents are (subject to any qualifications therein) true, correct and
complete. With respect to any Subsequent Ruling or Subsequent Ruling Request,
Spinco shall not be required to make (or cause any Affiliate of Spinco to make)
any representation or covenant that is inconsistent with historical facts or as
to future matters or events over which it has no control).

(b) Reimbursement of Expenses for Legal Comfort. Spinco shall reimburse Pluto
for all reasonable costs and expenses incurred by the Pluto Group in connection
with the cooperation with respect to obtaining Legal Comfort, within thirty
(30) days after receiving an invoice from Pluto therefor.

(c) Subsequent Ruling Process. Spinco hereby agrees that Pluto shall have
control over the process of obtaining any Subsequent Ruling, and that only Pluto
shall apply for a Subsequent Ruling. In addition to any obligations to cooperate
contained in Section 7.01, in connection with obtaining a Subsequent Ruling:

(i) Pluto shall keep Spinco informed in a timely manner of all material actions
taken or proposed to be taken by Pluto in connection therewith;

(ii) Pluto shall (1) reasonably in advance of the submission of any Subsequent
Ruling Request documents provide Spinco with a draft copy thereof,
(2) reasonably consider Spinco’s comments on such draft copy, and (3) provide
Spinco with a final copy of such Subsequent Ruling Request filed with the IRS;
and

(iii) Pluto shall provide Spinco with notice reasonably in advance of, and
nationally recognized tax counsel to Spinco reasonably acceptable to Pluto shall
have the right to attend, any formally scheduled meetings (including telephonic
meetings) with the IRS (subject to the approval of the IRS) that relate to such
Subsequent Ruling.

Section 6.05. Protective 336(e) Election. Pursuant to Treasury Regulation
Sections 1.336-2(h)(1)(i) and 1.336-2(j), Pluto shall make a timely protective
election under Section 336(e) of the Code and the Treasury Regulations issued
thereunder and any similar provision of state or local Tax Law (and any related
elections as determined by Pluto) with respect to the Distribution
(collectively, a “Section 336(e) Election”). If and to the extent that Tax-Free
Status does not apply with respect to the Distribution and Pluto is liable under
Section 2.01(a) for any resulting Tax-Related Losses (including any Taxes
attributable to the Section 336(e) Election), then, to that extent, Pluto will
be entitled to annual payments from Spinco of the actual Tax Benefit of the
Spinco Group arising from the step-up in Tax basis resulting from the
Section 336(e) Election, determined using a “with and without” methodology
(treating any deductions attributable to the step-up in tax basis resulting from
the Section 336(e) Election as the last items claimed for any taxable period
including after the utilization of any available Tax Attributes).

 

24



--------------------------------------------------------------------------------

Section 6.06. Tax Grants. Spinco shall not modify, amend or terminate any Tax
Grant without the prior written consent of Pluto, which consent shall not be
unreasonably withheld, conditioned or delayed, unless such modification,
amendment or termination would not result in any increase in the amount of any
Taxes allocated to Pluto under this Agreement.

Section 6.07. Maintenance of Certain Ownership. From and after the Distribution
Time and until December 1, 2020, Spinco shall not (and shall cause its
Subsidiaries not to) cause or permit any “extraordinary reduction” (within the
meaning of Treasury Regulations § 1.245A-5T(e)(2)) to occur with respect to the
ownership of such Specified CFC (as defined below) by any member of the Spinco
Pre-Combination Group (including any successor thereto) that is a “controlling
section 245A shareholder” (within the meaning of Treasury Regulations §
1.245A-5T(i)(2)) of such Specified CFC. For purposes of this Section 6.07, (i) a
“Specified CFC” means (A) Upjohn Netherlands B.V., (B) any other member of the
Spinco Pre-Combination Group that is a “controlled foreign corporation,” within
the meaning of Section 957(a) of the Code, and that Spinco owns indirectly, in
whole or in part, through Upjohn Netherlands B.V., (C) Pfizer Parke Davis
(Thailand) Ltd. and (D) Upjohn (Thailand) Limited and (ii) any reference to any
term or provision of Treasury Regulations § 1.245A-5T includes a reference to
the same or similar term or provision in any final, amended or successor
regulations adopted by the IRS.

Section 6.08. Maintenance of Certain Entities. From and after the Distribution
Date and until the date that is two years following the Distribution Date,
(i) Spinco shall provide Pluto written notice at least thirty (30) days prior to
effecting any proposed transfer, sale, liquidation, merger or other legal
reorganization of any of PF Asia Manufacturing B.V., Pfizer Asia Pacific Pte
Ltd., Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V., Pfizer Pharmaceuticals
LLC and G.D. Searle LLC (together, the “PFAM Entities”), which written notice
shall include a description in reasonable detail of the proposed transaction(s)
and the purposes thereof, (ii) Spinco shall cooperate in good faith with Pluto
in considering any alternative transaction(s) proposed by Pluto in writing with
respect to the PFAM Entities (including, without limitation, a delay in
implementing the proposed transaction(s)) for purposes of minimizing potential
taxes that could be imposed pursuant to articles 49 and 50a of the German Income
Tax Act (Einkommensteuergesetz), and (iii) if Pluto has proposed an alternative
transaction(s) with respect to the PFAM Entities but Pluto and Spinco have not
agreed that Spinco will implement such alternative transaction(s) (with such
changes as Pluto and Spinco may agree), then, if and only if (x) such
alternative transaction(s) proposed by Pluto would not put Spinco in a worse
position than Spinco would be in if Spinco were to implement the transaction(s)
as proposed by Spinco as determined by Spinco exercising its reasonable judgment
in good faith, and (y) Pluto agrees to indemnify Spinco for the incremental
out-of-pocket costs and expenses reasonably incurred by Spinco as a result of
such alternative transaction(s),

 

25



--------------------------------------------------------------------------------

Spinco shall implement such alternative transaction(s) with respect to the PFAM
Entities as proposed by Pluto; provided, that Spinco shall not be required to
take any action specified in clauses (i)-(iii) of this Section 6.08 if Pluto
receives written confirmation from the applicable German Tax Authority that such
Tax Authority will not impose tax on Pluto or any of its Affiliates pursuant to
articles 49 and 50a of the German Income Tax Act (Einkommensteuergesetz) with
respect to the PFAM Entities.

SECTION 7. ASSISTANCE AND COOPERATION.

Section 7.01. Assistance and Cooperation.

(a) The Companies shall cooperate (and cause their respective Affiliates to
cooperate) in a timely manner with each other and with each other’s agents and
advisors, including accounting firms and legal counsel, in connection with Tax
matters relating to the Companies and their Affiliates including (i) preparation
and filing of Tax Returns, (ii) determining the liability for and amount of any
Taxes due (including estimated Taxes) or the right to and amount of any refund
of Taxes, (iii) examinations of Tax Returns, (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed,
(v) obtaining a Subsequent Ruling or any supplemental rulings with respect to
the Ruling or any Subsequent Ruling and (vi) minimizing or mitigating any
Separation Transfer Taxes or Combination Transfer Taxes. Such cooperation shall
include making all Pre-Distribution Tax Records in their possession relating to
the other Company and its Affiliates available to such other Company in a timely
manner as provided in Section 8. Each of the Companies shall also make available
in a timely manner to the other, as reasonably requested and available,
personnel (including officers, directors, employees and agents of the Companies
or their respective Affiliates) responsible for preparing, maintaining, and
interpreting information and documents relevant to Taxes, and personnel
reasonably required as witnesses or for purposes of providing information or
documents in connection with any administrative or judicial proceedings relating
to Taxes. In fulfilling its obligations under this Section 7.01(a) with respect
to the preparation and filing of any Tax Return, each Party shall use its
reasonable efforts to respond to requests made by the other Party in a manner
that permits such other Party to prepare and file such Tax Return consistent
with the past practices of such other Party, including as to the time of filing
of such Tax Return, as communicated to the first Party.

(b) Without limiting the generality of Section 7.01(a), Pluto shall cooperate
(and cause their respective Affiliates to cooperate) in a timely manner with
Spinco and with its agents and advisors, including accounting firms and legal
counsel, in connection with (i) maintaining the Tax-Free Status of the
Contribution, the Spinco Cash Distribution, the Pluto Cash Distribution, the
Distribution and the transactions described in Schedule A, (ii) maintaining any
arrangement with respect to any Specified-Post Distribution Matter and
(iii) complying with the terms of any Tax Grant. Such cooperation shall include,
without limitation (w) at Pluto’s cost and expense making available (in
electronic versions) copies of all Tax Opinions/Rulings (in a complete and
unredacted form) and other written advice relied upon in making the
determination that the transactions listed on Schedule A were free from Tax to
the extent set forth therein, (x) allowing reasonable access to Pluto’s internal
personnel and (y) beginning in the

 

26



--------------------------------------------------------------------------------

quarter in which the Combination occurs and ending with the quarter in which the
second anniversary of the Combination occurs, Pluto and Pluto’s outside
advisors’ (including any accounting firms or legal counsel that advised Pluto in
connection with the Separation Plan, the Specified Post-Distribution Matters or
any Tax Grant), at Pluto’s cost and expense, participating in one telephonic
meeting with Spinco per quarter (each not to exceed three (3) hours in duration)
in which Pluto, such advisors and Spinco shall discuss the matters described in
the previous sentence on the basis of an agenda, discussion points and/or
questions submitted by Spinco no later than two (2) Business Days before such
meeting and (z) at Spinco’s cost and expense, allowing reasonable access to
outside advisors, including any accounting firms or legal counsel that advised
Pluto in connection with the Separation Plan or advised on establishing the
arrangements with respect to any of the matters described in the previous
sentence. For the avoidance of doubt, Pluto does not waive any rights it is
otherwise entitled to under this Agreement by reason of Pluto’s cooperation (or
the cooperation of its Affiliates, agents and advisors) under this
Section 7.01(b). Spinco acknowledges and agrees that it shall not be entitled to
use any cooperation given by Pluto or its Affiliates, agents or advisors
pursuant to this Section 7.01(b) as a defense (and hereby waives any such
defense) against any claim for indemnification made by Pluto pursuant to this
Agreement (including any such defense based on relative fault, negligence,
mitigation or otherwise).

(c) In the event that a member of the Pluto Group, on the one hand, or a member
of the Spinco Group, on the other hand, suffers a Tax detriment as a result of a
Transfer Pricing Adjustment, the Companies shall cooperate pursuant to this
Section 7 to seek any competent authority relief that may be available with
respect to such Transfer Pricing Adjustment.

(d) Any information or documents provided under this Section 7 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) no Company shall be required to provide the other Company or any other
Person access to or copies of any information or procedures (including the
proceedings of any Tax Contest) other than information or procedures that relate
to Spinco, the business or assets of Spinco or any Spinco Affiliate and (ii) in
no event shall a Company be required to provide the other Company or any other
Person access to or copies of any information if such action could reasonably be
expected to result in the waiver of any Privilege. In addition, in the event
that a Company determines that the provision of any information to the other
Company could be commercially detrimental, violate any Law or agreement or waive
any Privilege, the Parties shall use reasonable best efforts to permit
compliance with its obligations under this Section 7 in a manner that avoids any
such harm or consequence.

Section 7.02. Delayed Market Tax Costs. The Parties shall use their reasonable
best efforts to cooperate (and cause their respective Affiliates to cooperate)
in a timely manner with each other and with each other’s agents and advisors,
including accounting firms and legal counsel, to eliminate or minimize any
Delayed Market Tax Costs, including with respect to the structure or terms of
any Delayed Market Transaction; provided, however, that nothing in this
Section 7.02 shall require or permit any Party to take or fail to take any
action that is inconsistent with the terms of the Separation and Distribution
Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 8. TAX RECORDS.

Section 8.01. Retention of Tax Records. Each Company shall preserve and keep all
Tax Records exclusively relating to the assets and activities of its Group for
Pre-Distribution Periods, and Pluto shall preserve and keep all other Tax
Records relating to Taxes of the Groups for Pre-Distribution Periods (such Tax
Records “Pre-Distribution Tax Records”), for so long as the contents thereof may
become material in the administration of any matter under the Code or other
applicable Tax Law, but in any event until the later of (i) the expiration of
any applicable statutes of limitations, or (ii) seven years after the
Distribution Date (such later date, the “Retention Date”). After the Retention
Date, each Company may dispose of such Pre-Distribution Tax Records upon sixty
(60) Business Days’ prior written notice to the other Company. If, prior to the
Retention Date, (a) a Company reasonably determines that any Pre-Distribution
Tax Records which it would otherwise be required to preserve and keep under this
Section 8 are no longer material in the administration of any matter under the
Code or other applicable Tax Law and the other Company agrees, then such first
Company may dispose of such Pre-Distribution Tax Records upon sixty
(60) Business Days’ prior notice to the other Company. Any notice of an intent
to dispose given pursuant to this Section 8.01 shall include a list of the
Pre-Distribution Tax Records to be disposed of describing in reasonable detail
each file, book, or other record accumulation being disposed. The notified
Company shall have the opportunity, at its cost and expense, to copy or remove,
within such sixty (60) Business Day period, all or any part of such
Pre-Distribution Tax Records. If, at any time prior to the Retention Date,
Spinco determines to decommission or otherwise discontinue any computer program
or information technology system used to access or store any Pre-Distribution
Tax Records, then Spinco may decommission or discontinue such program or system
upon ninety (90) days’ prior notice to Pluto and Pluto shall have the
opportunity, at its cost and expense, to copy, within such sixty (60) Business
Day period, all or any part of the underlying data relating to the
Pre-Distribution Tax Records accessed by or stored on such program or system.

Section 8.02. Access to Pre-Distribution Tax Records. The Companies and their
respective Affiliates shall make available to each other for inspection and
copying during normal business hours upon reasonable notice, all
Pre-Distribution Tax Records (including, for the avoidance of doubt, in each
case, any pertinent underlying data accessed or stored on any computer program
or information technology system) in their possession and shall permit the other
Company and its Affiliates, authorized agents and representatives and any
representative of a Tax Authority or other Tax auditor direct access during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store such Pre-Distribution Tax
Records, in each case to the extent reasonably required by the other Company in
connection with the preparation of Tax Returns or financial accounting
statements, audits, litigation, or the resolution of items under this Agreement.
The Company seeking access to such Pre-Distribution Tax Records shall bear all
reasonable third-party costs and expenses associated with such access, including
any professional fees.

 

28



--------------------------------------------------------------------------------

Section 8.03. Preservation of Privilege. No member of the Spinco Group shall
provide access to, copies of, or otherwise disclose to any Person any
documentation relating to Taxes existing as of the date hereof to which
Privilege may reasonably be asserted without the prior written consent of Pluto,
such consent not to be unreasonably withheld; provided that after the
Combination, Spinco shall have the right to provide access, copies or disclosure
of such documentation to its advisors so long as such documentation maintains
its status as Privileged.

SECTION 9. TAX CONTESTS.

Section 9.01. Notice. A Party shall provide prompt notice to the Indemnifying
Party of any Tax Contest or written communication from a Tax Authority regarding
any pending Tax audit, assessment or proceeding of which it becomes aware that
could reasonably be expected to (i) obligate the other Party to make an
Indemnity Payment or (ii) cause the other Party or any of its subsidiaries to
incur any Taxes for which it is not indemnified under this Agreement; provided
that the failure by an Party to give notice under this Section 9.01 shall not
relieve the other Party’s of its indemnification obligations under this
Agreement, except to the extent that the such other Party shall have been
actually prejudiced by such failure. Such notice shall attach copies of the
pertinent portion of any written communication from a Tax Authority and contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters.

Section 9.02. Control of Tax Contests.

(a) Pluto Control. Notwithstanding anything in this Agreement to the contrary,
Pluto shall have the right to control any Tax Contest with respect to (w) any
Joint Return, (x) any member of the Pluto Group, (y) any Tax-Related Losses and
(z) any member of the Spinco Pre-Combination Group relating solely to a
Pre-Distribution taxable period (a “Pluto Tax Contest”). Pluto shall have
absolute discretion with respect to any decisions to be made, or the nature of
any action to be taken, with respect to any Pluto Tax Contest; provided,
however, that to the extent any Pluto Tax Contest is reasonably likely to give
rise to an indemnity obligation of Spinco under this Agreement, and, in addition
to any obligations to cooperate contained in Section 7:

(i) Pluto shall keep Spinco informed in a timely manner of all material
developments and events relating to such Pluto Tax Contest;

(ii) at its own cost and expense, Spinco shall have the right to participate
(but not to control) the defense of any such Pluto Tax Contest other than any
such Pluto Tax Contest relating to a Joint Return; and

 

29



--------------------------------------------------------------------------------

(iii) Pluto shall not settle or compromise any such Pluto Tax Contest, other
than any such Pluto Tax Contest relating to a Joint Return, without Spinco prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

(b) Spinco Control. Subject to Section 9.02(a), Spinco shall have the right to
control any Tax Contest with respect to Spinco or any member of the Spinco Group
relating to any Post-Distribution Period (a “Spinco Tax Contest”); provided,
however, that to the extent that any such Spinco Tax Contest is reasonably
likely to give rise to an indemnity obligation of Pluto under this Agreement,
and, in addition to any obligations to cooperate contained in Section 7,

(i) Spinco shall keep Pluto informed in a timely manner of all material
developments and events relating to such Spinco Tax Contest;

(ii) at its own cost and expense, Pluto shall have the right to participate (but
not to control) the defense of any such Spinco Tax Contest; and

(iii) Spinco shall not settle or compromise any such Spinco Tax Contest, without
Pluto’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(c) Each Party shall bear its own expenses in the course of any Tax Contest,
other than expenses included in the definition of Tax-Related Losses.

(d) Power of Attorney. Each member of the Spinco Group shall execute and deliver
to Pluto (or such member of the Pluto Group as Pluto shall designate) any power
of attorney or other similar document reasonably requested by Pluto (or such
designee) in connection with any Pluto Tax Contest described in this Section 9.
Each member of the Pluto Group shall execute and deliver to Spinco (or such
member of the Spinco Group as Spinco shall designate) any power of attorney or
other similar document requested by Spinco (or such designee) in connection with
any Spinco Tax Contest described in this Section 9.

SECTION 10. EFFECTIVE DATE.

Except as expressly set forth herein, this Agreement shall be effective as of
the Distribution Time.

SECTION 11. SURVIVAL OF OBLIGATIONS.

Except as expressly set forth in this Agreement, the covenants contained in this
Agreement, indemnification obligations and liability for the breach of any
obligations contained herein, shall survive the Distribution Time and shall
remain in full force and effect in accordance with their terms.

 

30



--------------------------------------------------------------------------------

SECTION 12. DISAGREEMENTS.

Section 12.01. General. In the event of any dispute relating to this Agreement,
including but not limited to whether a Tax liability is a liability of the Pluto
Group or the Spinco Group (a “Dispute”), the Tax departments of each Group shall
work together in good faith to resolve such Dispute within thirty (30) days.

Section 12.02. Escalation. If the Tax departments of each Group are unable to
resolve a Dispute within the time period specified in Section 12.01, then the
Dispute (other than a Technical Dispute) upon written request of either Company,
will be escalated for resolution according to Section 7.02 of the Separation and
Distribution Agreement.

Section 12.03. Referral to Tax Advisor for Technical Disputes.

(a) Selection of Tax Advisor. If the Parties are not able to resolve a Technical
Dispute within the time period specified in Section 12.01, then the Technical
Dispute will be referred to a Tax Advisor acceptable to each of the Companies to
act as an expert in order to resolve the Technical Dispute. In the event that
the Companies are unable to agree upon a Tax Advisor promptly under the
circumstances, the Companies shall promptly under the circumstances each
separately retain an independent, nationally recognized law or accounting firm
(each, a “Preliminary Tax Advisor”), which Preliminary Tax Advisors shall
promptly under the circumstances jointly select a Tax Advisor free of conflicts
on behalf of the Companies to resolve the Technical Dispute.

(b) Procedure of Tax Advisor.

(i) Promptly, but in no event later than fifteen (15) Business Days, after joint
engagement of the Tax Advisor, Pluto and Spinco shall provide the Tax Advisor
with a copy of this Agreement and an agreed statement (the “Agreed Statement”)
describing the Technical Dispute. Each of Pluto and Spinco shall simultaneously
deliver to the Tax Advisor and to the other Company a written submission of its
final position with respect to the Technical Dispute within fifteen
(15) Business Days of the delivery to the Tax Advisor of the Agreed Statement.
Each of Pluto and Spinco shall thereafter be entitled to submit a rebuttal to
the other’s submission, which rebuttals shall be delivered simultaneously to the
Tax Advisor and to the other Company within fifteen (15) Business Days of the
delivery of the Companies’ initial submissions to the Tax Advisor and to each
other. Neither Company may make (nor permit any of its Affiliates or
representatives to make) any additional submission to the Tax Advisor or
otherwise communicate with the Tax Advisor without providing the other Company a
reasonable opportunity to participate in such communication.

 

31



--------------------------------------------------------------------------------

(ii) The Tax Advisor shall have forty-five (45) days following submission of the
Companies’ rebuttals to review the documents provided to it pursuant to this
Section 12.03 and to deliver its reasoned written determination resolving the
Technical Dispute, including (to the extent relevant) a reasonably detailed
explanation and/or computation supporting such determination. The Tax Advisor
shall resolve the Technical Dispute submitted to it based solely on the factual
information provided to the Tax Advisor by the Companies pursuant to the terms
of this Agreement and not by independent investigation or review of questions of
fact, although the Tax Advisor shall be entitled to engage in independent review
and analysis of questions of Tax Law and exercise judgment with respect thereto.

(iii) The determination of the Tax Advisor in respect of a Technical Dispute
shall, absent manifest error, be final, conclusive and binding on the Companies
and not subject to appeal by either of the Companies, and judgment thereof may
be entered or enforced in any court of competent jurisdiction. In resolving
Technical Disputes, the Tax Advisor shall act as an expert and not as an
arbitrator.

(iv) Following receipt of the Tax Advisor’s written notice to the Companies of
its resolution of the Technical Dispute, the Companies shall each take or cause
to be taken any action necessary to implement such resolution of the Tax
Advisor.

(v) Each Company shall pay its own fees and expenses (including the fees and
expenses of its representatives) incurred in connection with the referral of the
Technical Dispute to the Tax Advisor (and the Preliminary Tax Advisors, if any).
All fees and expenses of the Tax Advisor in connection with such referral shall
be shared equally by the Companies.

(vi) For the avoidance of doubt, (A) any Dispute that is not a Technical Dispute
shall not be subject to Section 12.03 and (B) the Tax Advisor’s authority shall
be limited to resolving Technical Disputes and the Tax Advisor shall not have
the authority to resolve any Dispute as to the interpretation of this Agreement,
the Separation and Distribution Agreement or the Business Combination Agreement,
including any Dispute as to the interpretation of this Section 12.03.

Section 12.04. Certain Interactions. Nothing in this Section 12 shall limit the
rights of a Company under Section 15.15.

SECTION 13. LATE PAYMENTS.

Subject to the double-recovery provision under Section 15.10, any amounts owed
by one Party to another Party under this Agreement which are not paid within
thirty (30) days of the due date therefor pursuant to this Agreement shall bear
interest at a rate per annum equal to the Prime Rate, from the due date of the
payment under the terms of this Agreement to the date paid.

 

32



--------------------------------------------------------------------------------

SECTION 14. EXPENSES.

Except as otherwise provided in this Agreement, each Party and its Affiliates
shall bear their own expenses incurred in connection with preparation of Tax
Returns, Tax Contests, and other matters related to Taxes under the provisions
of this Agreement.

SECTION 15. MISCELLANEOUS.

Section 15.01. Addresses and Notices. All notices and other communications among
the Parties shall be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) when delivered after posting in the national
mail having been sent registered or certified mail return receipt requested,
postage prepaid, (c) when delivered by FedEx or other internationally recognized
overnight delivery service, or (d) when delivered by facsimile (solely if
receipt is confirmed) or email (so long as the sender of such email does not
receive an automatic reply from the recipient’s email server indicating that the
recipient did not receive such email), addressed as follows:

If to Pluto:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

  Attention:

Douglas M. Lankler

   

Bryan A. Supran

  Facsimile:

(212) 573-0768

  Email:

douglas.lankler@pfizer.com

   

bryan.supran@pfizer.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Ave

New York, NY 10017

Attention: Neil Barr

   

Michael Mollerus

Facsimile No.: (212) 701-5125

   

(212) 701-5471

  Email:

neil.barr@davispolk.com

   

michael.mollerus@davispolk.com

If to Spinco:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

  Attention:

Michael Goettler

  Email:

michael.goettler@viatris.com

 

33



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: Stephen Gordon

   

J. Leonard Teti II

    Facsimile No.: (212)

474-3700

    Email:

gordon@cravath.com

   

lteti@cravath.com

or to such other address or addresses as the Parties may from time to time
designate in writing by like notice.

Section 15.02. Amendments and Waivers. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any Party, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification.

Section 15.03. Assignment; Parties in Interest. No Party may assign its rights
or delegate its duties under this Agreement without the written consent of the
other Parties. Any attempted assignment or delegation in breach of this
Section 15.03 shall be null and void. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns. Nothing expressed or implied in this Agreement is intended or shall
be construed to confer upon or give any Person, other than the Parties, any
rights or remedies under or by reason of this Agreement.

Section 15.04. Severability. If any provision of this Agreement, or the
application of any provision to any Person or circumstance, is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties.

Section 15.05. Authority. Each of the Parties represents to the other that
(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement have been duly authorized by all necessary corporate or other
action, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general equity principles.

 

34



--------------------------------------------------------------------------------

Section 15.06. Further Action. The Parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other Parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other Party or its
Affiliates in accordance with Section 9.

Section 15.07. Entire Agreement. This Agreement, together with each of the
exhibits and schedules appended hereto, as well as any other agreements and
documents referred to herein and therein, shall (i) together constitute the
entire agreement between the Parties relating to the transactions contemplated
hereby and (ii) supersede any other agreements, whether written or oral, that
may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating to the transactions contemplated hereby in
respect of any Tax between or among any member or members of the Pluto Group, on
the one hand, and any member or members of the Spinco Group, on the other hand.
All such other agreements referred to in clause (ii) of the preceding sentence
shall be of no further effect between the Companies and any rights or
obligations existing thereunder shall be fully and finally settled, calculated
as of the date hereof.

Section 15.08. TMA Controls. In the event of any inconsistency between this
Agreement and the Separation and Distribution Agreement, the Business
Combination Agreement or any of the Ancillary Agreements, or any other
agreements relating to the transactions contemplated by the Separation and
Distribution Agreement, with respect to the subject matter hereof, the
provisions of this Agreement shall control.

Section 15.09. Construction. The language in all parts of this Agreement shall
in all cases be construed according to its fair meaning and shall not be
strictly construed for or against any Party. The captions, titles and headings
included in this Agreement are for convenience only, and do not affect this
Agreement’s construction or interpretation. Unless otherwise indicated, all
“Section” references in this Agreement are to sections of this Agreement.

Section 15.10. No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged Party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at Law
or equity. Unless expressly required in this Agreement, a Party shall not be
required to exhaust all remedies available under other agreements or at Law or
equity before recovering under the remedies provided in this Agreement.

 

35



--------------------------------------------------------------------------------

Section 15.11. Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by electronic or .pdf transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of any signature page by facsimile, electronic or .pdf
transmission shall be binding to the same extent as an original signature page.

Section 15.12. Governing Law; Jurisdiction.

(a) This Agreement, and all legal actions, suits or proceeding (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof shall be governed
by and construed in accordance with the Law of the State of Delaware, without
regard to any Laws or principles thereof that would result in the application of
the Laws of any other jurisdiction. The Parties expressly waive any right they
may have, now or in the future, to demand or seek the application of a governing
Law other than the Law of the State of Delaware.

(b) Subject to the provisions of Section 12 and Article VII of the Separation
and Distribution Agreement, each of the Parties hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such court shall not have jurisdiction, the
United States District Court for the District of Delaware, and any appellate
court from any appeal thereof, in any legal action, suit or proceeding arising
out of or relating to this Agreement or the Transaction Documents or the
transactions contemplated hereby or thereby, and each Party hereby irrevocably
and unconditionally (i) agrees not to commence any such legal action, suit or
proceeding except in such courts, (ii) agrees that any claim in respect of any
such legal action, suit or proceeding may be heard and determined in the Court
of Chancery of the State of Delaware or, to the extent permitted by Law, in such
other courts, (iii) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such legal action, suit or proceeding in the Court of Chancery of the
State of Delaware or such other courts and (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such legal action, suit or proceeding in the Court of Chancery of the State of
Delaware or such other courts and (v) consents to service of process in the
manner provided for notices in Section 15.01. Nothing in this Agreement will
affect the right of any Party to serve process in any other manner permitted by
Law. Nothing in this Agreement will affect the right of any Party to serve
process in any other manner permitted by Law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OF THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE FINANCING). EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY

 

36



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 15.12.

Section 15.13. Spinco Subsidiaries. If, at any time, Spinco acquires or creates
one or more subsidiaries, including pursuant to the Combination, they shall be
subject to this Agreement and all references to the Spinco Group herein shall
thereafter include a reference to such subsidiaries.

Section 15.14. Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the Parties hereto (including but not limited to any successor of Pluto or
Spinco succeeding to the Tax Attributes of either under Section 381 of the
Code), to the same extent as if such successor had been an original Party to
this Agreement.

Section 15.15. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is, or is to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief in respect of
its rights under this Agreement without the necessity of proving actual damages
or the inadequacy of monetary damages as a remedy, in addition to any other
remedy to which such Party is entitled hereunder. The Parties agree that the
remedies at law for any breach or threatened breach, including monetary damages,
are inadequate compensation for any loss hereunder or default herein or breach
hereof and that any defense in any Action for specific performance that a remedy
at law would be adequate is waived. Any requirements for the securing or posting
of any bond with such remedy are waived by each of the Parties.

* * * * *

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

PFIZER INC. By:   /s/ Douglas E. Giordano   Name: Douglas E. Giordano   Title:
Senior Vice President, Worldwide Business Development UPJOHN INC. By:   /s/
Sanjeev Narula   Name: Sanjeev Narula   Title: Authorized Officer

 

38